907 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF SOCIAL REHABILITATION ANDCONTROL;  Aaron Johnson, Secretary of the Department ofCorrection;  Director of Prisons;  Warden Dixon, of CentralPrison;  A.S. Ross, Correctional Lieutenant;  H.B. Byrd;Unknown Members of the North Carolina Parole Board;  D.J.Thompson, a correctional officer;  Ricky B. Jernigan, acorrectional officer;  E.L. Jones, a correctional officer;Nurse O'Neal;  Nurse Hagler;  Lieutenant Askew, Defendants-Appellees.
No. 89-6803.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 88-592-CRT)
Charles Sonny Bostic, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Sonny Bostic appeals the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. North Carolina, CA-88-592-CRT (E.D.N.C. June 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.